Title: To Alexander Hamilton from Tench Coxe, 13 July 1794
From: Coxe, Tench
To: Hamilton, Alexander



[Philadelphia] July 13th. 1794.

The Secretary of the Treasury will judge how far the Limits of the two Departments require any alterations of these Instructions. It appears proper and necessary that the Agents should be instructed not to proceed to any purchases, but after they shall be informed by the Commr. of the Reve. that they are to proceed in such purchase: otherwise, double purchases, with the disadvantage of a factitious compution, will take place. Also, that the Business in the Treasury is part of the duties of the Commr. of the Revenue and not managed by special Contracts under the Orders of the Secy. of the Treasury. It follows that the Secy. has the same right of interposition, as appertains to his Office in relation to the affairs of the Department.
